— In an action to foreclose a mortgage, the defendants Fred R. Harding and Eileen Harding appeal from an order of the Supreme Court, Orange County (Coppola, J.), dated October 23, 1985, which granted the plaintiffs’ motion for summary judgment against them.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The affidavits submitted on behalf of, and in opposition to, the plaintiffs’ motion for summary judgment present an issue of fact as to whether the appellants’ mortgage payment due on September 30, 1984 was made within the 30-day grace period provided by the bond and mortgage (see, Title Guar. & Trust Co. v Queens Freeholds, 267 App Div 787; Fourth Section Corp. v Carton Enters., 29 Misc 2d 746). Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.